Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/08/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chaskar US 20190166502 (“Chaskar”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-10, 12-13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110170692 (“Konrad”) in view of US 20170026777 (“Denboer”) and in view of US 20190166502 (“Chaskar”).
Regarding claim 1, a method of key generation for securely pairing a first device with a second device for wireless communication therebetween comprising: providing each of the first device and the second device with a credential and a hash function; the first device transmitting advertising signals at selected intervals and in a selected radio frequency range via a first antenna; the second device scanning in the selected radio frequency via a second antenna; the first device providing data to be shared with the second device in the advertising signals; the second device receiving the shared data via the scanning; and the second device and the first device each using the shared data and the credential as input to the hash function to generate a key, the key generated by the first device being identical to the key generated by the second device.
Konrad discloses a method of key generation for securely pairing a first device with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a 
Konrad does not explicitly disclose the first device transmitting advertising signals at selected Intervals and in a selected radio frequency range via a first antenna, the second device scanning in the 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the first device transmitting advertising signals at selected intervals and in a selected radio frequency range via a first antenna (paragraph 8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] with paragraph 9 for the communication device [first device] having an antenna and a processor to transmit the advertising packets), the second device scanning in the selected radio frequency via a second antenna (paragraph 8-9 for having a scan request during the listing time slot using a scanning window where the communication devices have an antenna and processor, and paragraph 25 for having a communication device in an advertising state and a communication device in a scanning state to advertise event and sending data packets), the first device providing data to be shared with the second device in the advertising signals (paragraph 8 for having communication devices that advertise and scan paragraph 25 for having a communication device in an advertising state and a communication device in a scanning state to advertise event and sending data packets, where the use of advertising events is before the data connection [sharing data]); the second device receiving the shared data via the scanning (paragraph 8 for having a scanning request for connecting on a channel [selected frequency] and paragraph 26-27 for sending advertising packets and then waiting for a time to send a request or response packet [receiving data] while scanning to establish a data connection).
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Konrad and Denboer do not explicitly teach the new limitations, an out of band [OOB] key, the second device and the first device performing OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy (BLE) standard pairing.
Chaskar teaches pairing processes to perform authentication between two (or a pair) of devices. Furthermore, teaches the Passkey Entry method/model, any given pair of devices may perform an authentication handshake to ensure that passcode (e.g., a six digit passkey or number) matches on both the devices. The Out of Band (OOB) method/model, which is designed for scenarios where an OOB mechanism (e.g., implemented as either a read-only (one-way) authentication scheme or read/write (two-way) authentication scheme) is used to both discover the devices as well as exchange or transfer cryptographic numbers used in the pairing process, (see Chaskar [0068-0069].
Konrad, Denboer and Chaskar are analogous to security monitoring for wireless sensor nodes. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a proactive approach for preventing the phishing of static passcodes used in the pairing authentication process across Bluetooth and/or Bluetooth Low Energy (BLE) wireless communications is proposed, (see Chaskar abstract).
Regarding claim 2, wherein the providing comprises preconfiguring the first device and the second device with the credential and the hash function.
Konrad discloses the providing comprises preconfiguring the first device and the second device with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices).
Regarding claim 4
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 5, wherein the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256.
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Regarding claim 8, a device for securely pairing with a second device for wireless communication therebetween comprising: a memory device configured to store a credential and a hash function; a radio frequency (RF) interface for transmitting and receiving RF signals via at least one antenna; and a controller configured to transmit advertising signals at selected intervals and in a selected radio frequency range via the RF interface and the antenna, the advertising signals comprising data to be shared with a second device; and input the shared data and the credential into the hash 
Konrad discloses a device for securely pairing with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a communication module on each device that initiate pairing by generating a generation of an asymmetric key pair [key generation] where the two devices are wirelessly connected as a secured pair): a memory device configured to store a credential and a hash function (paragraph 27 for the first device element 1 and the second device element 2 having an encrypted pre-master key [credential] and paragraph 32 for using hash functions for communicating with the remote device that part of the security and transport layers for communication also paragraph 3 for using a PIN [credential means] for pairing devices where the remote device sends It signature to the medical device); a radio frequency (RF) interface for transmitting and receiving RF signals (paragraph 25 for using different types of signals such a s radio frequency as the frequency range); and input the shared data and the credential into the hash function to generate a key (paragraph 27 for generating an encrypted pre-master key and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices using the key request message [input means] to authenticate communication between devices), the key generated by the device being identical to a key generated by the second device (paragraph 30 for having a key request by the second device element 2 to the first device with a RSA public key for the first device element 1 to use for encryption and then the pre-master key is encrypted by device element 1 using the RSA public key received from device element 2 [the pre-master key is related to the RSA public key for encryption], and paragraph 14 for making sure that the master key is identical to the pre-master key based on the key request message between the two 
Konrad does not explicitly disclose via at least one antenna, and a controller configured to transmit advertising signals at selected intervals and In a selected radio frequency range via the RF interface and the antenna, the advertising signals comprising data to be shared with a second device, using the second device when it scans for and receives the advertising signals. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses via at least one antenna (paragraph 9 for the communication devices having antennas and processors); and a controller configured to transmit advertising signals at selected intervals and in a selected radio frequency range via the RF interface and the antenna (paragraph 8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] with paragraph 9 for the communication device [first device] having an antenna and a processor to transmit the advertising packets), the advertising signals comprising data to be shared with a second device (paragraph 8 for having a advertising signals that are request for connections using an advertising packet with paragraph 6 for using multiple applications for connecting Bluetooth devices [sharing data such as storing readings] for alert and health applications using a smart phone and a blood pressure sensor), using the second device when it scans for and receives the advertising signals (paragraph 8 for having a scanning request for connecting on a channel [selected frequency] and paragraph 26-27 for sending advertising packets and then waiting for a time to send a request or response packet [receiving data] while scanning to establish a data connection).
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the 
Konrad and Denboer do not explicitly teach the new limitations, an out of band [OOB] key, the second device and the first device performing OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy (BLE) standard pairing.
Chaskar teaches pairing processes to perform authentication between two (or a pair) of devices. Furthermore, teaches the Passkey Entry method/model, any given pair of devices may perform an authentication handshake to ensure that passcode (e.g., a six digit passkey or number) matches on both the devices. The Out of Band (OOB) method/model, which is designed for scenarios where an OOB mechanism (e.g., implemented as either a read-only (one-way) authentication scheme or read/write (two-way) authentication scheme) is used to both discover the devices as well as exchange or transfer cryptographic numbers used in the pairing process, (see Chaskar [0068-0069].
Konrad, Denboer and Chaskar are analogous to security monitoring for wireless sensor nodes. Thus it would have been obvious to one of ordinary skill in the art to use a proactive approach for preventing the phishing of static passcodes used in the pairing authentication process across Bluetooth and/or Bluetooth Low Energy (BLE) wireless communications is proposed, (see Chaskar abstract).
Regarding claim 9,
Konrad discloses a device for securely pairing with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a communication module on each device that initiate pairing by generating a generation of an asymmetric key pair [key generation] where the two devices are wirelessly connected as a secured pair): a memory device configured to store a credential and a hash function (paragraph 27 for the first device element 1 and the second device element 2 having an encrypted pre-master key [credential] and paragraph 32 for using hash functions for communicating with the remote device that part of the security and transport layers for communication also paragraph 3 for using a PIN [credential means] for pairing devices where the remote device sends it signature to the medical device, and paragraph 36 for the devices having memory for electronic storage repository); a radio frequency (RE) interface for transmitting and receiving RF signals (paragraph 25 for using different types of signals such a s radio frequency as the frequency range ) and input the shared data (paragraph 30-31 for the devices using shared data such as the RSA public key [shared data] for encrypting the connection and preventing man in the middle attacks using random byte generation for establishing a communication link) and the credential into the hash function to generate a key (paragraph 27 for generating an encrypted pre-master key and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices using the key request message [input means] to authenticate communication between devices), the key generated by the device being identical to a key generated by the second device (paragraph 30 for having a key request by the second device element 2 to the first device with a RSA public key for the first device element 1 to use for encryption and then the pre-master key is encrypted by device element 1 using the RSA public key received from device element 2 [the pre-master key is related to the RSA public key for encryption], and paragraph 14 for making sure 
Konrad does not explicitly disclose via at least one antenna; and a controller configured to scan for and receive, via the RF interface and the antenna, advertising signals that are transmitted by a second device at selected intervals and in a selected radio frequency range, the advertising signals comprising data from the second device to be shared with the device. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses via at least one antenna (paragraph 9 for scanning for listening signals [receiving signals] using a using a communication device with an antenna and a processor for controlling the device and transmitting signals and paragraph 22 for using radio frequency signals in 40 different channels); and a controller configured to scan for and receive, via the RF interface and the antenna (paragraph 8 for having a scanning request for connecting on a channel [selected frequency] and paragraph 26-27 for sending advertising packets and then waiting for a time to send a request or response packet [receiving data] while scanning to establish a data connection), advertising signals that are transmitted by a second device at selected intervals and in a selected radio frequency range (paragraph 8 for having a advertising signals that are request for connections using an advertising packet on a given channel [frequency range] with paragraph 6 for using multiple applications for connecting Bluetooth devices [sharing data such as storing readings] for alert and health applications using a smart phone and a blood pressure sensor), the advertising signals comprising data from the second device to be shared with the device (paragraph 8-9 for having a scan request during the listing time slot using a scanning window where the communication devices have an antenna and processor, and paragraph 25 for having a communication device in an advertising state and a communication device in a scanning state to advertise event and sending data packets). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Konrad and Denboer do not explicitly teach the new limitations, an out of band [OOB] key, the second device and the first device performing OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy (BLE) standard pairing.
Chaskar teaches pairing processes to perform authentication between two (or a pair) of devices. Furthermore, teaches the Passkey Entry method/model, any given pair of devices may perform an authentication handshake to ensure that passcode (e.g., a six digit passkey or number) matches on both the devices. The Out of Band (OOB) method/model, which is designed for scenarios where an OOB mechanism (e.g., implemented as either a read-only (one-way) authentication scheme or read/write (two-way) authentication scheme) is used to both discover the devices as well as exchange or transfer cryptographic numbers used in the pairing process, (see Chaskar [0068-0069].
Konrad, Denboer and Chaskar are analogous to security monitoring for wireless sensor nodes. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a proactive approach for preventing the phishing of static passcodes used in the pairing authentication process across Bluetooth and/or Bluetooth Low Energy (BLE) wireless communications is proposed, (see Chaskar abstract).
Regarding claim 10, wherein the device and the second device are preconfigured with the credential and the hash function.
Konrad discloses the device and the second device are preconfigured with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the 
Regarding claim 12, wherein the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications.
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 13, wherein the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256.
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of.AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Regarding claim 17,
Konrad discloses the device and the second device are preconfigured with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices).
Regarding claim 19, wherein the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications.
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 20,
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Claims 3, 6, 7, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110170692 (“Konrad”) in view of US 20170026777 (“Denboer”) and in view of US 20190166502 (“Chaskar”), as applied to claims 1, 8 and 9 above, and further in view of US 20100005294 (“Kostiainen”).
Regarding claim 3, wherein the credential is a predefined 128-bit secret key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. Konrad, Denboer and Chaskar do not explicitly disclose the credential is a predefined 128-bit secret key.
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys). 
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 6, wherein the shared data is unique to first device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Konrad discloses the shared data is unique to first device (paragraph 22 for using verification from the medical device [first device] for computing verification data and a master key [unique data] for preventing man in the middle attacks, with paragraph 36 for creating a random unique session identifier [unique parameter] that is dynamic by changing with each of the current sessions). 
Konrad, Denboer and Chaskar do not explicitly disclose comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses comprises at least one of a media access control (MAC) address, and a dynamic unique parameter (paragraph 102 for having a MAC address for encoding using a visual sequence and broadcasting to other devices for selecting a friendly name).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 7, wherein the key is a 128-bit out of band (OOB) key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. 
Konrad, Denboer and Chaskar do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys with paragraph 59 for using out of band channels for secret information that is coded in a visual sequence).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 11, wherein the credential is a predefined 128-bit secret key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. 
Konrad, Denboer and Chaskar do not explicitly disclose the credential is a predefined 128-bit secret key.
 Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 14, wherein the shared data is unique to the device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 15, wherein the shared data is unique to the second device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 16, wherein the key is a 128-bit out of band (OOB) key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. 
Konrad, Denboer and Chaskar do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys with paragraph 59 for using out of band channels for secret information that is coded in a visual sequence).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 18, wherein the credential is a predefined 128-bit secret key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. 
Konrad, Denboer and Chaskar do not explicitly disclose the credential is a predefined 128-bit secret key.
 Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 21, wherein the key is a 128-bit out of band (OOB) key.
Konrad, Denboer and Chaskar disclose the communication method as shown above. 
Konrad, Denboer and Chaskar do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys with paragraph 59 for using out of band channels for secret information that is coded in a visual sequence).
Konrad, Denboer, Chaskar and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110170692 (“Konrad”) in view of US 20170026777 (“Denboer”) in view of US 20190166502 (“Chaskar”) as applied to claims 1, 8 and 9 above, and further in view of Shah et al. US 20090327724 (“Shah”).
Regarding claim 22, Konrad, Denboer and Chaskar do not explicitly recite wherein the second device and the first device perform OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy [BLE] standard Security Manager Protocol [SMP] pairing with Diffie-Hellman [DH] key calculation.
Shah teaches, two devices wishing to pair, and teaches an approach that may prevent this type of attack by using an out-of-band (OOB) channel to authenticate the devices involved in the Diffie-Hellman exchange with each other [0002, 0022, 0026-0027, 0039-0041].
Konrad, Denboer, Chaskar and Shah are analogous to two-way authentication between two communicating endpoints using a out of band (OOB) channel. Thus it would have been obvious to one of ordinary skill in the art to modify the invention of Konrad with Shah for the purpose of preventing a malicious attack, thus helping to reduce platform cost (see Shah abstract).
Regarding claim 23, Konrad, Denboer and Chaskar do not explicitly recite wherein the second device and the first device perform OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy [BLE] standard Security Manager Protocol [SMP] pairing with Diffie-Hellman [DH] key calculation.
Shah teaches, two devices wishing to pair, and teaches an approach that may prevent this type of attack by using an out-of-band (OOB) channel to authenticate the devices involved in the Diffie-Hellman exchange with each other [0002, 0022, 0026-0027, 0039-0041].
Konrad, Denboer, Chaskar and Shah are analogous to two-way authentication between two communicating endpoints using a out of band (OOB) channel. Thus it would have been obvious to one of ordinary skill in the art to modify the invention of Konrad with Shah for the purpose of preventing a malicious attack, thus helping to reduce platform cost (see Shah abstract).
Regarding claim 24, Konrad, Denboer and Chaskar do not explicitly recite wherein the second device and the first device perform OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy [BLE] standard Security Manager Protocol [SMP] pairing with Diffie-Hellman [DH] key calculation.
Shah teaches, two devices wishing to pair, and teaches an approach that may prevent this type of attack by using an out-of-band (OOB) channel to authenticate the devices involved in the Diffie-Hellman exchange with each other [0002, 0022, 0026-0027, 0039-0041].
Konrad, Denboer, Chaskar and Shah are analogous to two-way authentication between two communicating endpoints using a out of band (OOB) channel. Thus it would have been obvious to one of ordinary skill in the art to modify the invention of Konrad with Shah for the purpose of preventing a malicious attack, thus helping to reduce platform cost (see Shah abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180040954 Richardson et al. - relates to a magnetic communication method that does not use induction.
US 20110221590 Baker et al. - teaches a method for automatically adding a first sensor device to a first personal area network in a healthcare application includes receiving a signal with out-of-band pairing data at the first sensor device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332. The examiner can normally be reached Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437         


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437